Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-165276, 333-159075, 333-145764, 333-138461, 333-109709, 333 97521, 333-63798, 333-35114, 333-62619, and 333-14057) and on Form S-3 (333 125640) of BroadVision, Inc. of our report dated March 3, 2011 relating to the consolidated financial statements and financial statement schedule of BroadVision, Inc., included in this Annual Report on Form 10-K. /s/ ODENBERG, ULLAKKO, MURANISHI & CO. LLP San Francisco, California March 3, 2011
